Citation Nr: 0922850	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

1.  Entitlement to an effective date prior to April 25, 1995, 
for a grant of service connection for posttraumatic stress 
disorder.

2.  Entitlement to an effective date prior to April 25, 1995, 
for the assignment of a 100 percent evaluation for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to March 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

A September 2005 Board decision found that an effective date 
prior to April 25, 1995 was not warranted for the grant of 
service connection for PTSD.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  Consequent to a February 2008 Memorandum Decision, 
the veteran's appeal was remanded to the Board.

A letter was sent to the veteran and his attorney on December 
12, 2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in February 2009 
requesting that the documentation and argument submitted in 
July 2008 be considered prior to Board adjudication of the 
veteran's remanded appeal.

The issue of entitlement to an effective date prior to April 
25, 1995, for the assignment of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD), is addressed in the 
Remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received by VA on March 14, 1990, and denied by a 
January 1991 rating decision.

2.  The October 1996 rating decision reopening and granting 
the veteran's claim for service connection for PTSD relied in 
part on the veteran's service records, which were not 
associated with the claims file at the time of the January 
1991 rating decision.


3.  The first evidence of objective manifestations of the 
veteran's PTSD is dated during the veteran's military 
service.  


CONCLUSION OF LAW

An effective date of April 1, 1989, but no earlier, is 
warranted for the grant of service connection for PTSD.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156 (c), 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
September 2001 satisfied the general duty to notify 
provisions, and a letter dated in March 2006 notified the 
veteran of regulations pertinent to the establishment of an 
effective date and of the disability rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
examination was not required with respect to the issue on 
appeal as no questions of medical fact exist that require 
resolution.  See 38 C.F.R. § 3.159(c).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   


Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

The veteran claims entitlement to an effective date prior to 
April 25, 1995, for a grant of service connection for PTSD.  
Specifically, the veteran asserts that the effective date 
should be March 13, 1990.  The veteran's attorney argues that 
the veteran has had PTSD since that date.  

Ordinarily, the effective date of an award of service 
connection is either the date of receipt of the claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  To that end, the currently assigned effective date of 
April 25, 1995, is the date of the veteran's claim to reopen 
the issue of entitlement to service connection for PTSD on 
the basis of new and material evidence.  However, the October 
1996 rating decision granting that April 1995 claim for 
service connection for PTSD was based in part on the 
veteran's service records.  Review of the claims file reveals 
that these records were neither of record at the time of the 
January 1991 rating decision, nor considered in the making of 
that decision.  The most recent amendment to 38 C.F.R. 
§ 3.156 (c) provides that in such cases, the claim to reopen 
is not treated as a new and material claim, but rather as a 
reconsideration of the original claim.  38 C.F.R. § 3.156 (c) 
(1) (2008).  Moreover, when an award is based on service 
records, as in the instant case, the effective date of the 
grant of service connection must be the date entitlement 
arose (here, the date on which PTSD was first documented in 
the record), or the date VA received the previously decided 
claim (here, March 14, 1990), whichever is later, or "such 
other date as may be authorized. . . ."  38 C.F.R. § 3.156 
(c) (3).


A September 6, 2006, entry in the Federal Register defines 
the "such other date" noted above to include the 
application of effective-date provisions when they are 
controlling with respect to the previously decided claim.  
See 71 Fed. Reg. 52455-01 (Sept. 6, 2006).  Specifically, the 
Federal Register entry gives the example that claims received 
within one year of separation from service, such as the 
veteran's original claim in the instant case, are subject to 
38 C.F.R. § 3.400 (b) (2) (i).  To that end, 38 C.F.R. 
§ 3.400 (b) (2) (i) holds that the effective date of a claim 
received within the year following a claimant's separation 
from service is the day following separation from active 
service (here, April 1, 1989), or the date entitlement arose.  
38 C.F.R. § 3.400 (b) (2) (i).  The language of this 
particular subsection does not specify which of the two dates 
should be used.  However, because the objective medical 
evidence of record reflects that the veteran had PTSD, albeit 
undiagnosed, at the time of his separation from service in 
March 1989, the Board finds that the proper effective date is 
the day after the veteran's separation from service, April 1, 
1989.

The veteran's service treatment records show no objective or 
subjective evidence of psychiatric symptoms or disorders on 
service entrance in March 1965, but document anxiety problems 
in the veteran's first months of service, which were 
exacerbated by his experiences in Vietnam.  A March 1969 VA 
outpatient treatment record noted that after only 2 months in 
Vietnam, the veteran had severe anxiety and difficulty 
sleeping as a result of being located in a combat area.  At 
that time, he was prescribed Librium for "anxiety 
reaction."  Similarly, a March 1970 service record reflected 
that the veteran continued to have anxiety after his recent 
return from Vietnam; his prescription was changed to Valium.  
An October 1974 service record noted that the veteran had 
been self-medicating his anxiety with alcohol; the treating 
physician indicated that he had a likely early alcohol abuse 
problem.  

The remainder of the veteran's service treatment records 
reflects continued diagnoses of, and prescription medication 
treatment for, anxiety; on his December 1988 service 
separation examination, the veteran indicated that he 
experienced depression and excessive worry.  The longstanding 
nature of the veteran's anxiety, to include during and upon 
his return from Vietnam service, was confirmed in a July 2008 
opinion letter of the veteran's VA physician.  That letter 
indicated that the veteran had PTSD since at least March 
1990, based on the anxiety symptoms noted in service, his 
"drinking to control symptoms" beginning in 1972, and other 
factors.

Ultimately, the Board finds that although a formal diagnosis 
of PTSD was not made until March 1995, the veteran 
effectively had PTSD at the time of his service separation in 
March 1989.  On that basis, the proper effective date for the 
grant of service connection for PTSD is the day after his 
date of separation: April 1, 1989.  There are no other 
pertinent provisions, to include those concerning effective 
dates, under which an effective date prior to this date would 
be allowed under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, an effective date of April 1, 1989 
is warranted. 


ORDER

An effective date of April 1, 1989, but no earlier, for the 
grant of service connection for PTSD, is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.


REMAND

The September 2001 rating decision in this case granted a 100 
percent evaluation for PTSD, effective September 27, 2000, 
the date of the veteran's claim for increase.  The veteran's 
attorney sent notices of disagreement to the RO in August 
2002 and September 2002, asserting entitlement to an 
effective date prior to September 27, 2000, for the grant of 
the 100 percent evaluation.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

By an April 2003 rating decision, the effective date of the 
100 percent evaluation was changed to April 25, 1995.  
Although this rating decision indicated that it "is a 
favorable resolution of the issue of increased evaluation . . 
. and your notice of disagreement of this issue has been 
withdrawn," there is no evidence in the record that the 
veteran or his attorney withdrew the claim for an earlier 
effective date for the assignment of the 100 percent 
evaluation for PTSD.  Moreover, the statement of the case 
issued in September 2003 did not address the issue of 
entitlement to an earlier effective date for the assignment 
of the 100 percent evaluation for PTSD, only the issue of 
entitlement to an earlier effective date for the grant of 
service connection.  Thus, no statement of the case has been 
issued with respect to the veteran's notice of disagreement 
with the effective date of the assignment of the 100 percent 
evaluation for PTSD and in light of the decision herein 
finding the effective date of April 1, 1989, for service 
connection for PTSD, remand is required.  38 U.S.C.A. 
§ 1114(j) (West 2002); see Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the issue of entitlement to an effective date 
prior to April 25, 1995, for the assignment of a 100 percent 
evaluation for PTSD is remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
an effective date prior to April 25, 
1995, for the assignment of a 100 
percent evaluation for PTSD is 
necessary.  38 C.F.R. § 19.26 (2008).  
The RO must consider, in the course of 
the preparation of the statement of the 
case and in light of the decision 
above, that the effective date of 
service connection of the veteran's 
PTSD is now April 1, 1989.  The veteran 
and his attorney are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the September 2001 rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects an appeal as to this issue, 
the case should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


